Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered March 22, 1994, which, insofar as appealed from, dismissed plaintiffs complaint against all defendants, unanimously affirmed, with costs. Appeal from order of said court and Justice entered October 8, 1993, unanimously dismissed as subsumed by the appeal from the judgment, without costs.
All of plaintiff’s claims, including the purported claim for notary misconduct are barred by res judicata or collateral estoppel, and were properly dismissed. Questions regarding the validity of the purported change in the face value of the mortgage from $210,000 to $243,000 were fully litigated by plaintiff and determined in the Kings County foreclosure action. Also litigated were those issues regarding purported improprieties of the Referee’s sale which was confirmed in the Kings County action. Plaintiff is estopped from relitigating these issues, notwithstanding his attempt to name additional participants in the transactions (see, B. R. DeWitt, Inc. v Hall, 19 NY2d 141, 146), and his attempt to allege new theories for what is, essentially, the same relief (see, O'Brien v City of Syracuse, 54 NY2d 353). Concur—Rosenberger, J. P., Kupferman, Nardelli and Tom, JJ.